DETAILED ACTION
	Claims 1-11, 18, 19, 25, 29-34 are pending.
	Allowable Subject Matter
Claims 1-11, 18, 19, 25, 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a composition comprising a double strand chain comprising a plurality of constitutional units joined to each other through two atoms on one side and two atoms on the other, wherein each of the constitutional units comprise a dibenzo-crown ether fused with a bicyclic aliphatic linker.
Prior art Zolotukhin (“Film-Forming Polymers Containing in the Main-Chain Dibenzo Crown Ethers with Aliphatic (C10-C16), Aliphatic-Aromatic, or Oxyindole Spacers” Macromolecules 2006, 39, 4696-4703) teaches a double strand chain comprising crown ether constitutional units that are linked by oxyindole fragments to form a polymer chain (p. 4697).  Zolotukhin does not teach that the units are joined by two atoms on one side and two atoms on the other.  Zolotukhin also does not teach that the constitutional unit is a dibenzo crown ether and that the linker is bicyclic and aliphatic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729